Citation Nr: 1116779	
Decision Date: 04/29/11    Archive Date: 05/05/11

DOCKET NO.  10-40 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement for unauthorized medical expenses incurred at a private medical facility from January 24, 2010 to February 3, 2010.


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).  The Veteran had active service from December 1950 to September 1952.

This matter came before the Board of Veterans' Appeals (Board) on appeal from decisions of February and March 2010 by the Department of Veterans Affairs Medical Center (VAMC) in Gainesville, Florida.
The Veteran has also raised issues of (1) entitlement to payment or reimbursement for unauthorized medical expenses incurred at Baptist Medical Center in August 2009; and (2) entitlement to a waiver of indebtedness for services rendered at Baptist Medical Center from January 24, 2010 to February 3, 2010.  Accordingly, these issues are referred for any appropriate action.


FINDINGS OF FACT

1.  The Veteran was treated from January 24, 2010 to February 3, 2010 at Baptist Medical Center in Jacksonville, Florida.

2.  Service connection has not been established for any disability. 

3.  The Veteran had Medicare Part A and B health insurance benefits at the time he received the private treatment described above.


CONCLUSION OF LAW

The criteria are not met for payment or reimbursement of the unauthorized medical expenses incurred from January 24, 2010 to February 3, 2010 at Baptist Medical Center.  38 U.S.C.A. §§ 1725, 1728 (West 2002); 38 C.F.R. §§ 17.1000-17.1008 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he is entitled to payment or reimbursement of the medical expenses he incurred from January 24, 2010 to February 3, 2010 at Baptist Medical Center (BMC) in Jacksonville, Florida. 

By way of history, the Veteran filed the current claim for payment or reimbursement of the unauthorized medical expenses incurred at BMC in February 2010.  Associated with the claims file is a payment certification statement dated February 2010 from the VAMC in Jacksonville, Florida.  According to the author of this statement, the Veteran met the criteria for payment by VA for emergency medical services under 38 C.F.R. §§ 17.1002, 17. 1003.  However, the VAMC subsequently denied the Veteran's claim for payment or reimbursement of the medical expenses incurred at BMC under the Veterans Millennium Health Care and Benefits Act in decisions dated February and March 2010.  Specifically, the VAMC denied the Veteran's claim noting that he had insurance coverage under Medicare Part A and B at the time that the care in question was provided.  The Veteran was notified of this decision and filed a notice of disagreement (NOD) in July 2010.  The VAMC issued a statement of the case (SOC) that same month and the Veteran perfected this appeal in August 2010 by timely filing a VA Form 9.

Payment Under 38 U.S.C.A. § 1728

According to 38 C.F.R. § 17.54 (2010), the admission of a veteran to a non-VA hospital at VA expense must be authorized in advance.  In the case of an emergency that existed at the time of admission, an authorization may be deemed a prior authorization if an application, whether formal or informal, by telephone, telegraph, or other communication, made by the veteran or by others on his/her behalf is dispatched to VA for veterans in the 48 contiguous States and Puerto Rico, within 72 hours after the hour of admission, including in the computation of time Saturday, Sunday, and holidays.

Pursuant to 38 C.F.R. § 17.52(a) (2010), VA may contract with non-VA facilities for care.  Furthermore, 38 C.F.R. § 17.120 (2010) provides that, to the extent allowable, payment or reimbursement of the expenses of care, not previously authorized in a private or public (or Federal) hospital not operated by VA, or of any medical services not previously authorized including transportation may be paid on the basis of a claim timely filed under the following circumstances:

(a)  For veterans with service-connected disabilities.  Care or services not previously authorized were rendered to a veteran in need of such care or services:
(1)  For an adjudicated service-connected disability;

(2)  For non-service-connected disabilities associated with and held to be aggravating an adjudicated service-connected disability;

(3)  For any disability of a veteran who has a total disability permanent in nature resulting from a service-connected disability;

(4)  For any illness, injury, or dental condition in the case of a veteran who is participating in a rehabilitation program under 38 U.S.C. ch. 31 -and who is medically determined to be in need of hospital care or medical services for any of the reasons enumerated in § 17.48(j); and 

(b)  In a medical emergency.  Care and services not previously authorized were rendered in a medical emergency of such nature that delay would have been hazardous to life or health, and 

(c)  When Federal facilities are unavailable.  VA or other Federal facilities were not feasibly available, and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.

See also, 38 U.S.C.A. § 1728 (West 2002); Zimick v. West, 11 Vet App. 45, 49 (1998).  Prior to the January 24, 2010 treatment in question, the Veteran had not established service connection for any disability.  There was also no evidence that the Veteran was permanently and totally disabled as a result of a service-connected disability or that he was a participant in a rehabilitation program under 38 U.S.C. ch. 31.  Accordingly, 38 U.S.C.A. § 1728 is not for application in the current case.  
  
Payment Under 38 U.S.C.A. § 1725

The Board will also review the Veteran's claim under the Veterans Millennium Health Care and Benefits Act to determine if he is entitled to payment or reimbursement for medical care incurred at BMC from January 24, 2010 to February 3, 2010.  See 38 U.S.C.A. § 1725 (West 2002 & Supp. 2010); 38 C.F.R. §§ 17.1000-17.1008 (2010).

According to 38 C.F.R. § 17.1002, payment or reimbursement for emergency treatment for non-service-connected disabilities in non-VA facilities is made only if all of the following criteria are met:

(a)  The emergency services were provided in a hospital emergency department or similar facility held out as providing emergency care to the public;

(b)  The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there was an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily function, or serious dysfunction of any bodily organ or part);
(c)  A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that the Veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d)  The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the Veteran becomes stabilized);

(e)  At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. chapter 17 within the 24-month period preceding the furnishing of such emergency treatment; 

(f)  The Veteran is financially liable to the provider of emergency treatment for that treatment;

(g)  The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or the provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals for a denial of payment);

(h)  If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment; and the Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the Veteran's liability to the provider; and 

(i)  The Veteran is not eligible for reimbursement under 38 U.S.C. 1728 for the emergency treatment provided (38 U.S.C. § 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of veterans, primarily those who receive emergency treatment for a service-connected disability).    

As noted above, resolution of the Veteran's claim turns on whether he had coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment as stipulated by 38 C.F.R. § 17.1002(g).  The Board has reviewed the evidence of record.  Regrettably, the criteria for payment or reimbursement for unauthorized medical expenses incurred at BMC from January 24, 2010 to February 3, 2010 are not met.

The Veteran presented to BMC on January 24, 2010 with subjective complaints of chest pressure, increased fatigue, shortness of breath, and decreased stamina.  The Veteran also reported having a two-week history of black stools.  His past medical history was significant for transitional cell bladder cancer, aortic stenosis, pacemaker history, and deep vein thrombosis (DVT)/embolism, among other conditions.  Following a physical examination, the Veteran was diagnosed as having an upper gastrointestinal bleed, among other conditions, and he was admitted for further evaluation.  A gastroenterology consultation performed later that same day found the Veteran to have profound anemia.  

The Veteran was also afforded a cardiology consultation on January 25, 2010.  A physical examination and diagnostic testing revealed evidence of a non-ST segment elevation myocardial infarction.  This condition was precipitated by the Veteran's gastrointestinal bleed and severe anemia.  It was also noted that the Veteran was essentially pain-free since being placed on oxygen.  His hemoglobin showed significant improvement and his coagulopathy was likewise addressed.  The physician recommended conservative treatment due to the Veteran's age and his self-report that he remained "very functional" and lived at home with his wife.

On January 26, 2010, the Veteran contacted a VA medical facility to cancel a scheduled appointment.  The Veteran indicated at that time that he had dark stools "a few weeks ago" and ignored it.  The problem returned and he also had difficulty walking.  The Veteran further indicated that he received seven units of blood and stated that he was told that he also had heart problems and internal bleeding.

A discharge summary associated with this episode of care indicated that the Veteran was admitted to BMC due to atypical chest pain.  His diagnosis on discharge was myocardial infarction.  Secondary diagnoses included gastrointestinal bleed, aortic stenosis, and coagulopathy, among other conditions.  The Veteran appeared well and in no acute distress at the time of discharge.  He breathed easily and was well-hydrated and non-toxic.   The Veteran was subsequently discharged from BMC on February 3, 2010 and transferred to Heartland Healthcare Center for additional rehabilitation.
    
Given the evidence of record, the Board finds that the threshold question in this case is whether the Veteran has coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment as stipulated by 38 C.F.R. § 17.1002(g).  

Under 38 C.F.R. § 17.1002(g), the term "health-plan contract" includes an insurance policy or contract, medical or hospital service agreement, membership or subscription contract, or similar arrangement under which health services for individuals are provided or the expenses of such services are paid.  It also includes, but is not limited to, an insurance program described in section 1811 of the Social Security Act (42 U.S.C. 1395c), which refers to the Medicare program administered by the Social Security Administration, certain State plans for medical assistance, and workers' compensation laws or plans.  See 38 U.S.C.A. § 1725(f); 38 C.F.R. § 17.1001.

Correspondence associated with the Veteran's duplicate combined health record (CHR) indicated that the Veteran subscribed to Medicare Part A and B, effective January 1, 1987.  Additionally, VA treatment records dated February 2010 confirmed the Veteran's participation in this program.  In this regard, the Veteran's son contacted a VA medical facility to alert them that the Veteran was being treated at BMC and was about to be released.  The Veteran's son expressed concerns about coordinating the Veteran's care with VA after discharge from BMC.  The Veteran's son indicated that the Veteran had private insurance (i.e., Medicare) at that time.  A licensed clinical social worker at VA advised the Veteran's son that the Veteran would be eligible for inpatient nursing home care for a period of 20 days as a result of his Medicare participation.  Health insurance claims forms associated with the duplicate CHR also listed Medicare as a second payor on the Veteran's BMC claim, while medical bills from BMC listed Medicare Part A and B as the Veteran's primary insurance.

The Veteran submitted an additional statement in support of his claim dated March 2011.  In particular, the Veteran acknowledged having Medicare Part A and B.  He also argued that the care rendered at BMC in August 2009 (which was paid for in part) and that his most recent treatment at BMC from January 24, 2010 to February 3, 2010 was a continuation of the initial August 2009 episode.  In the Veteran's opinion, all of his care at BMC, including the period of treatment in question, should have been authorized in full and paid by VA.  The Veteran further alleged that VA was his "primary insurer" and that his medical bills were erroneously sent to Medicare for payment instead.    

While the Board is sympathetic to the Veteran's medical condition and the financial hardships incurred in treating this condition, the Board concludes that the Veteran is not entitled to payment or reimbursement for expenses incurred at BMC from January 24, 2010 to February 3, 2010 as a matter of law.  Preliminarily, the Board notes that services rendered at BMC on August 13, 2009 were authorized in part at the expense of VA until it was determined that the Veteran's condition had stabilized.  See August 2009 decision.  Contrary to the Veteran's assertion, this initial payment for treatment at BMC in August 2009 does not entitle him to payment for care rendered at BMC from January 24, 2010 to February 3, 2010, particularly where, as here, the Veteran was discharged from the hospital and subsequently readmitted several months later on January 24, 2010.  The evidence of record does not reflect, nor does the Veteran allege, that he was hospitalized continuously from August 2009 to February 2010.  Accordingly, the Veteran's reliance on continuity of care arguments as a means to secure payment for the hospitalization period at BMC from January 24, 2010 to February 3, 2010 is misplaced since such a contention is refuted by the evidence of record.         

Furthermore, payment or reimbursement for emergency treatment for non-service-connected disabilities in non-VA facilities is made only if all of the criteria of 38 C.F.R. § 17.1002 are met.  Although the Veteran attempts to classify VA as his "primary insurer" and Medicare as a secondary payor, the provisions of 38 C.F.R. § 17.1002 make clear that VA will not provide payment or reimbursement of unauthorized medical expenses incurred at a private medical facility, where, as here, a veteran has coverage under a health-plan contract such as Medicare.  The priority of the payor is not relevant.      

Here, the record unequivocally shows that the Veteran had Medicare Part A and B coverage at the time that care was provided at BMC from January 24, 2010 to February 3, 2010.  The Veteran admitted as much.  See March 2011 statement.  Since the Veteran had coverage under a health-plan contract (i.e., Medicare Parts A and B) for payment or reimbursement, in whole or in part, for the emergency treatment at BMC during the episode of care in question, the Veteran's claim for payment or reimbursement must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law).

The Veteran's inability to satisfy 38 C.F.R. § 17.1002(g) precludes payment or reimbursement in this case as a matter of law.  Consequently, the Board finds unnecessary a discussion of whether the Veteran met the other criteria outlined in 38 C.F.R. § 17.1002.  The Board has applied the benefit-of-the-doubt doctrine in reaching these conclusions.  38 U.S.C.A. 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009); Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518 (1996).

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

In this case, VCAA notice is not required because the issue presented involves a claim that cannot be substantiated as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the veteran ineligible for the claimed benefit).


ORDER

Payment or reimbursement of unauthorized medical expenses incurred by the Veteran from January 24, 2010 to February 3, 2010 at Baptist Medical Center is denied.


____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


